﻿
I wish to congratulate you, Sir, on your election to the presidency of the General Assembly at its forty-second session. I am convinced that your experience and diplomatic skill will help you lead this session to a successful conclusion. I am also pleased to note that you represent a country with which Finland enjoys good and constructive co-operation.
I wish to express the appreciation of the Finnish Government to your predecessor in the presidency. His Excellency Mr. Humayun Rasheed Choudhury, Foreign Minister of Bangladesh, for the most valuable work he did in presiding over the General Assembly at its forty-first session. The Finnish Government supports the determined efforts of the Secretary-General, Mr. Javier Pérez de Cuéllar, for the benefit of our Organization. In the midst of its difficulties, the Organization has demonstrated the ability to resist the erosion of its authority. But that is not enough; the trend must be reversed. The General Assembly now has a particular responsibility to adopt decisions that will make it possible again for the United Nations to play the unique role its founding fathers had in mind when they drafted the Charter over 40 years ago. In that work, the annual report of the Secretary-General is a welcome harbinger of renewed faith. 
We all agree that awesome challenges In the areas of security and disarmament and economic and social development as well as human rights call for action. In practice, however, agreement on strategies and concrete measures often remains beyond our reach. Perceiving the national interest in an antagonistic manner is contradictory to collective security. For more than four decades the United Nations has stood at the centre of efforts to accommodate both the legitimate interests of sovereign nations and the requirements of collective security.
Finally, after years of fear and frustration, a positive change appears to be on the way in big-Power relations. The recent agreements between the United States and the Soviet Union on crisis control, on nuclear-arms reduction and on a summit meeting seem to open a window of opportunity that should be fully utilized. A process leading to a diminished role for nuclear as well as conventional weapons in the maintenance of peace and security is indeed evolving. The momentum should not be neglected. The emerging agreement on intermediate-range nuclear forces (INF) is historic because it actually reduces existing nuclear arsenals. Its impact is felt especially in Europe, here progress is needed in the reduction of both nuclear armaments and conventional forces.
It is natural for Finland warmly to welcome the intensification of the international dialogue. Pursuing a policy of neutrality, my country does not seek security in military alliances. We emphasize the value of collective action through organized international co-operation. We believe in the United Nations. Nor is it redundant, today, to renew our commitment to the United Nations, to its Charter, its principles and its goals.
All nations, big and small, nuclear and non-nuclear alike, share a legitimate interest in and an inescapable responsibility for international peace and security. Here again, this Organization is at the focus of a common endeavour. The Conference on Disarmament, with its broad agenda, offers ample possibility Les for multilateral negotiations on the prevention of the arms race as well as : an extension to new areas.
In order to make its own contribution to the multilateral disarmament ,Finland has recently advanced ideas on two areas which also offer opportunities for the United Nations. One area is verification of disarmament agreements; confidence-building is the other.
On regional disarmament, Finland speaks against developments that in cui view might upset regional stability in Europe. We emphasize that all military Powers should show responsibility and restraint in the northern parts of Europe. Our well-known initiatives regarding the establishment of a Nordic nuclear-weapon free zone and the benefits of added trust and confidence in the maritime areas in the North relate to that concern. We hope that the favourable developments in Central Europe will not adversely affect the stability on the flanks of Europe.
The Stockholm Conference, held within the framework of the Conference on Security and Co-operation in Europe (CSCE), adopted last year a significant s t of confidence-building measures. The adoption of those measures marks a step towards greater openness in military matters. We expect more steps to follow as the Conference resumes its work.
Delegations of 35 states are at present convened in Vienna for the third follow-up meeting of the CSCE. Finland expects concrete results both in the implementation of already agreed provisions and in the form of further commitments. The central dimensions of the CSCE - security and confidence-building, economic co-operation and human contacts - all need to be strengthened. The CSCE process has great potential. This process is not directed against anyone but works for the good of all, both in Europe and elsewhere. 
The way by which South Africa is governed represents precisely what the United Nations was designed to oppose: insecurity, injustice and discrimination. The United Nations must intensify its efforts designed to bring about the eradication of the inhuman and immoral system of apartheid. Apartheid cannot be reformed: it must be abolished.
We have demonstrated our preparedness to carry out concrete measures against apartheid. The Finnish Parliament has enacted a law which forbids all trade between Finland and South Africa. The law entered into force on 1 July this year.
The Finnish Government continues to believe that mandatory international sanctions in accordance with Chapter Vii of the United Nations Charter should be imposed on South Africa. Such concerted efforts would pressure South Africa into real change. Together with the other Nordic countries, we continue to work towards that end. A decision on sanctions must be coupled with increased assistance to the front-line States and to the countries of the Southern African Development Co-ordination Conference (SADCC). At present a substantial part of Finnish bilateral development assistance is already going to those States.
The South African Government also bears full responsibility for the situation in Namibia. The Government of Finland rejects the linkage of the application of resolution 435 (1978) with extraneous matters. We have repeatedly condemned all of South Africa's unilateral actions and dilatory tactics.
The situation in the Middle East remains of serious concern to the world community. A just, lasting and comprehensive settlement of the Arab-Israeli dispute can be achieved only through negotiations on the basis of Security Council resolutions 242 (1967) and 338 (1973) and the recognition of the legitimate rights of the Palestinians. An international conference could make a major contribution towards that end. Intensive efforts are needed to bring about an agreement on the principles and the mandate of such a conference. I am pleased to see that efforts towards such a conference continue. The war between Iran and Iraq has continued for seven years. Under the leadership of this Organization the international community has intensified its efforts to end this immensely destructive war. The latest reports from the area underline the urgent need to search for the means of terminating the conflict, which, if it continues, may have the potential for detrimental world-wide repercussions.
Central America suffers from violence and social instability. After years of effort, all five Governments of the region have now agreed on a plan, including a cease-fire and social reconciliation in the spirit of democracy. Finland believes in regional solutions to regional problems. We welcome the process that the Guatemala agreement represents and are prepared to make our appropriate contribution to its support.
Where conflicts beset nations the United Nations must be ready to render its services for the restoration of peace. The development of United Nations peace-keeping has been one of the most successful achievements of this Organization, Finland is particularly honoured by its involvement in these operations for over 30 years.
Peace-keeping operations should be carried out under a clear mandate from the Security Council, with the full support of its members and on the basis of satisfactory financial arrangements. A clear demonstration by all Member States of their willingness to give full political support to the United Nations peace-keeping efforts and to pay their assessed contributions remains indispensable.
The United Nations has agreed on an impressive body of internationally recognized human rights standards. Yet we are daily witnessing violations of human rights in many parts of the world. Perhaps in no area of United Nations activities is the gap between promise and performance more evident than in that of human rights. It is our common responsibility to ensure respect for them.
The vulnerable situation of the millions of refugees and displaced persons in different parts of the world calls for action by the international community and by individual countries. Those in need of international protection and assistance must be helped. In this work we rely fully on the goals and objectives of the United Nations High Commissioner for Refugees (UNHCR). It is our policy to increase out contribution to assist in the alleviation of the world refugee situation.
The problems of the world economy are a matter of serious concern. Despite progress in strengthening the prerequisites for global growth, economic development in the industrial countries is slower than anticipated. In the developing countries depressed levels of export earnings, high real interest rates, ever-mounting debt service payments and shrinking inflows of financial resources harass economic performance and weaken development prospects.
The avoidance of another recession and the restoration of sustained growth require determined and urgent policy changes in both developed and developing countries. The social costs of the necessary adjustment policies in developing countries ought to be recognized by the international community. We welcome the recent increase in the activities of international financial institutions designed to alleviate their worst effects.
The debt problem continues to be an impediment to growth in the developing world, it is a major reason for the further deterioration of the living conditions of the poorest of the poor. The heavy debt burden complicates the readjustment of the economic policies of these countries. Structural adjustment programmes and other efforts to improve domestic resource mobilization, including a more efficient use of investments, are not bringing about instant results because of the debt servicing payments. The problem of debt servicing by the developing countries should be further studied in the global context. When channelling the increased capital assistance, the needs of the most vulnerable countries should be properly addressed.
Against this background, Finland welcomes the positive outcome of the Seventh United Nations Conference on Trade and Development. Its final act must be translated into concrete actions at the national level and in the appropriate organizations.
The economic and social situation in Africa will be reviewed at this session of the General Assembly for the first time since the adoption of the United Nations Programme of Action for Africa in May 1986. Finland considers it important for the international community to show determination in the implementation of the Programme. Finland, for its part, has carefully studied its possibilities of promoting the Programme. At the multilateral level, Finland has constantly emphasized the urgency of a more effective response by international organizations and financial Institutions to African economic and social needs. Some 60 per cent of our bilateral aid is now directed to Africa.
Over-exploitation of natural resources and the consequent deterioration of the environment have altered globally important life-support systems, and the basis for our economic and social development is severely undermined. The threat to our environment has put our very survival at stake. These issues stand out clearly as a major concern on the International political agenda.
The World Commission on Environment and Development, led by Mr. Gro Harlem Brundtland, Prime Minister of Norway, has analysed these issues in a profound manner. Both the World Commission report and the environmental perspective prepared by the United Nations Environment Programme (UNEP) convey the same message to us: that economic growth and more equitable development are not only necessary but also possible without endangering the natural resource basis. The Government of Finland endorses the recommendations in the environment perspective and the principles In the World Commission report. Sustainable development should be one of the guiding principles in the activities of the United Nations system and of other international organizations.
It was Important that last year's extensive debate on the efficiency of the United Nations resulted in a consensus. All organizations should, in fact, periodically submit their activities to close scrutiny. Rather than a singular event, this should be seen as a continuous process, in which viability in substance and efficiency in administration constitute an entity.
The United Nations is no exception. A thorough self-analysis should involve a discussion on such modifications as may be deemed necessary. Decisions should follow. The entire process should focus on the strengthening of the operative capabilities of the Organization in the opinion of my Government, the United Nations as an Organization should strive for maximum effectiveness, based on a stable and reliable financial basis. The former cannot be achieved without the latter. A sound financial basis cannot be established unless all Member States demonstrate their willingness to meet their financial obligations. Assessed contributions to the United Nations budget cannot be made conditional on national requirements regarding the Organization's performance.
The United Nations is our common mechanism in our striving for common goals. Administrative effectiveness is a necessary, but not an adequate, condition for achieving those goals. Adequate conditions are created only by the willingness of the Member States to make full use of this mechanism.
Let us make good the commitments and promises we, the Member States, made to this Organization at its commemorative session two years ago. Let us be frank enough to recognize its failures and weaknesses, as well as its strengths. Let us not lose sight of the chances to redress what has been neglected. Let us use our resources wisely for the purposes for which the United Nations was created. In a changing world this Organization must be responsive to the changing needs of mankind, whether they arise from the need for security, economic and social development, or human rights and fundamental freedoms.
